NO. 07-04-0511-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                  FEBRUARY 16, 2005

                          ______________________________

                       IN THE MATTER OF THE MARRIAGE OF
                         FREDERICK IRWIN CHADWICK AND
                            TAMMY SUE CHADWICK AND
                        IN THE INTEREST OF C.L.C., A CHILD
                        _________________________________

            FROM THE 31ST DISTRICT COURT OF LIPSCOMB COUNTY;

              NO. 03-10-3797; HONORABLE STEVEN EMMERT, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       On February 11, 2005, the appellant filed a Motion to Dismiss Appeal. No decision

of this Court having been delivered to date, we grant the motion. Accordingly, the appeal

is dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith. Tex. R. App. P. 42.1. All costs incurred are adjudged against the party incurring

the same.


                                                 James T. Campbell
                                                     Justice